Citation Nr: 1012481	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to January 
1962, with subsequent service in the Army National Guard 
(ANG) from January 1962 to July 1985, including periods of 
active duty training (ACDUTRA). 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied service connection 
for diabetes mellitus.

The Veteran requested a Board hearing in Washington, D.C., 
but subsequently cancelled this request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

An August 1997 VA general medical examination report and 
subsequent treatment notes indicate that the Veteran has 
been diagnosed with diabetes mellitus.  The Veteran claims 
that his diabetes is due to exposure to Agent Orange.  
Veterans who served in Vietnam are presumed to have been 
exposed to Agent Orange and entitled to service connection 
for diabetes on a presumptive basis.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran did 
not serve in Vietnam, and is therefore not presumed to have 
been exposed to Agent Orange. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection however, his claim must 
still be reviewed to determine if service connection can 
otherwise be established.  See 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009) (the availability of 
service connection on a presumptive basis does not preclude 
consideration of service connection on a direct basis).  In 
this case, the Veteran claims that his diabetes results from 
exposure to Agent Orange sprayed at Fort Chaffee, Arkansas 
for seven days between May and August 1967, such spraying 
having been confirmed by a Department of Defense report on 
herbicide use outside of Vietnam.  While the Veteran was not 
at Fort Chaffee at that time, the service records reflect 
that he was on ACDUTRA at Fort Chaffee from June 22 to July 
8, 1978.  The Veteran also submitted internet and other 
materials reflecting that dioxin, a byproduct of Agent 
Orange, remains in soils, foods, human blood, and human 
breast milk in adults and children inhabiting areas in close 
proximity to a former U.S. Military installation in Vietnam.  
See Hatfield Consultants Ltd., Agent Orange: An Overview, at 
3.

The Veteran has established that Agent Orange was sprayed 
for several days at a location where he served on ACDUTRA 
eleven years later.  This does not establish that he was 
exposed to Agent Orange, but the materials that the Veteran 
submitted reflect that his claim that he was exposed to 
Agent Orange is not inherently incredible or that his claim 
clearly lacks merit.  Therefore, VA's duty to assist him in 
obtaining evidence, including an opinion where it is 
necessary to substantiate the claim, is applicable.  See 
38 C.F.R. § 3.159(d)(2) (2009).

VA's Adjudication Manual Rewrite lists specific steps that 
the RO must take when a Veteran provides information 
indicating that he may have been exposed to herbicides in 
locations other than Vietnam.  See VA M21-1 Manual Rewrite, 
Part IV, subpart ii, Chapter 10n.  One of those steps, which 
the RO commendably followed, was to request an opinion from 
VA's C&P Policy Staff.  The requested opinion was provided 
via e-mail in November 2008.  The policy staff member opined 
that there was no evidence that any trace of the herbicides 
tested for 6 days in 1967 eleven years before the Veteran 
spent two weeks there remained anywhere in the environment 
that would have exposed the Veteran.  He also noted, 
however, that, although he could not provide any evidence to 
support the claim, the RO should follow the additional 
procedures outlined in the Manual Rewrite unless the claim 
is inherently incredible or clearly lacks merit.  As 
indicated by the policy staff member, where, as here, the 
Veteran has provided sufficient information to permit a 
search by the U.S. Army and Joint Services Records Research 
Center (JSRRC), the RO should send a request to JSRRC for 
any information that they could provide to corroborate the 
Veteran's claimed exposure.  In this case, the request 
should ask where the Agent Orange was sprayed, the length of 
time that Agent Orange or its byproducts could be expected 
to remain in such area, and whether an individual on ACDUTRA 
would have been in an area where the Agent Orange was 
sprayed and/or would have remained.

If JSRRC responds that it is possible that the Veteran was 
exposed to Agent Orange or its byproducts, then an opinion 
should be requested from a VA physician with sufficiently 
specialized knowledge to opine as to the effects of Agent 
Orange as to whether it is at least as likely as not that 
the Veteran's current diabetes is related to exposure in 
1978 from Agent Orange sprayed in 1967. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran any 
additional information regarding his two 
weeks of ACDUTRA at Fort Chaffee in 
1978, including where at Fort Chaffee he 
performed his duties.

2.  Request from JSRRC any information 
that they could provide to corroborate 
the Veteran's claimed exposure, to 
include where at Fort Chaffee Agent 
Orange was sprayed in 1967, the length 
of time that Agent Orange or its 
byproducts could be expected to remain 
in such area, and whether an individual 
such as the Veteran on ACDUTRA would 
have been in an area where the Agent 
Orange was sprayed and/or would have 
remained.

3.  If JSRRC's response indicates that 
it is possible the Veteran was exposed 
to Agent Orange or its byproducts, 
request an opinion from a VA physician 
with specialized knowledge as to the 
effects of Agent Orange.

The claims file must be sent to the 
physician for review.

The physician should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
diabetes is related to Agent Orange 
exposure.  The physician should consider 
how long Agent Orange or its byproducts 
would remain if sprayed for seven days 
in 1967 and whether the Veteran's duties 
in 1978 could have exposed him to Agent 
Orange or its byproducts.

A complete rationale should accompany 
any opinion provided.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


